FILED
                              NOT FOR PUBLICATION                           JUL 14 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MOCHAMAD HANIFA                                  No. 07-73659
DANADIBRATA; RENI INDRIANI,
                                                 Agency Nos. A096-364-546
               Petitioners,                                  A096-364-547

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Mochamad Hanifa Danadibrata and his wife, natives and citizens of

Indonesia, petition for review of the Board of Immigration Appeals’ order

dismissing their appeal from an immigration judge’s (“IJ”) decision denying their

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C.

§ 1252. We review for substantial evidence, Husyev v. Mukasey, 528 F.3d 1172,

1177 (9th Cir. 2008), and we deny the petition for review.

      The record does not compel the conclusion that changed or extraordinary

circumstances excused the untimely filing of Danadibrata’s asylum application.

See 8 C.F.R. §§ 1208.4(a)(4), (5); Ramadan v. Gonzales, 479 F.3d 646, 656-58

(9th Cir. 2007) (per curiam). Accordingly, the asylum claim fails.

      Substantial evidence supports the IJ’s adverse credibility determination

because Danadibrata’s asylum application omitted both the threats by a group of

radical Muslims, and an attack and injury. See Alvarez-Santos v. INS, 332 F.3d

1245, 1254 (9th Cir. 2003) (petitioner’s omission of a “dramatic pivotal event”

from his asylum application supported adverse credibility determination); Li v.

Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004) (we must uphold an adverse credibility

finding “so long as one of the identified grounds is supported by substantial

evidence and goes to the heart of [the petitioner’s] claim of persecution.”). In the

absence of credible testimony, Danadibrata’s withholding of removal claim fails.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                          2                              07-73659
      Because Danadibrata’s CAT claim is based on the testimony the IJ found not

credible, and he points to no other evidence to show it is more likely than not he

would be tortured if returned to Indonesia, his CAT claim fails. See id. at 1156-57.

      Finally, we reject Danadibrata’s contention that the case should be remanded

for adjudication of his wife’s asylum claim because his wife filed a derivative

asylum application and did not raise any independent grounds for relief. See 8

U.S.C. § 1158(b)(3).

      PETITION FOR REVIEW DENIED.




                                          3                              07-73659